 



Exhibit 10.1
****Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
ASSET PURCHASE AGREEMENT
     This Asset Purchase Agreement (the “Agreement”) is entered into as of
February 15, 2007, by and between Silicon Integrated Systems Corporation, a
California corporation (“Buyer”) ESS Technology, Inc., a California corporation
(“US Seller”) and ESS Technology International, Inc., a Cayman corporation
(“Cayman Seller”, and collectively with US Seller, “Seller”).
AGREEMENT
     In consideration of the mutual agreements, representations, warranties and
covenants set forth below, Buyer and Seller agree as follows:
1. Definitions.
     1.1 Definitions. As used in this Agreement, the following terms shall have
the following meanings:
          (a) “Affiliate” means with respect to any Person, a Person directly or
indirectly controlling or controlled by or under common control with such
Person. For these purposes, “control” shall refer to (i) the possession,
directly or indirectly, of the power to direct the management or policies of the
subject entity, whether through the ownership of voting securities, by contract,
or otherwise, or (ii) the ownership, directly or indirectly, of at least fifty
percent (50%) of the voting securities or other ownership interest of the
subject entity, or in the event such entity resides in a country where such
level of ownership is not permitted, the maximum percentage ownership therein
allowed.
          (b) “Acquisition Proposal” means, other than the transactions
contemplated by this Agreement and the SiS-Cayman Agreement, any offer, proposal
or inquiry relating to, or any Third Party indication of interest in (i) any
acquisition, purchase or transfer, direct or indirect, of the Assets to be
transferred and sold hereunder or of the intangible assets of Seller or of the
Transferred Employees to be transferred pursuant to the terms hereof, and
(ii) any transaction, including without limitation, a merger, consolidation,
share exchange, business combination, sale of substantially all assets of
Seller, or tender offer, the consummation of which could reasonably be expected
to impede, interfere with, prevent or materially delay the transactions
contemplated by this Agreement or the SiS-Cayman Agreement or dilute materially
the benefits to Buyer or SiS-Cayman of the transactions contemplated hereby or
by the SiS-Cayman Agreement.
          (c) “Business” means the business of designing, developing, modifying
and enhancing, manufacturing, having manufactured, marketing and distributing
Products that are designed to: (i) support all current or future video and/or
audio formats for play-back from optical or other media (except for applications
in the Restricted Field of Use); or (ii) principally control blue-laser based
optical drives, but which may also support red-laser based optical drives

 



--------------------------------------------------------------------------------



 



as a matter of backward compatibility, and all derivatives thereof, as well as
Products designed to support any successor formats or standards, and the
provision of services relating thereto.
          (d) “Buyer Products” means any Products designed, developed, modified,
enhanced, manufactured, marketed and distributed by or on behalf of Buyer or an
Affiliate that are primarily used in the Business, including all successor
products and new versions thereof for use in the Business, and includes the
provision of services related to such Products.
          (e) “Closing” means the consummation of the transactions contemplated
hereby.
          (f) “Closing Date” means the date of the Closing.
          (g) “Code” means the Internal Revenue Code of 1986, as amended.
          (h) “Confidential Information” means nonpublic information that a
party to this Agreement (“Disclosing Party”) designates in writing as being
confidential to the party that receives such information (“Receiving Party”).
“Confidential Information” includes, without limitation, information in tangible
or intangible form relating to and/or including released or unreleased
Disclosing Party software or hardware products, the marketing or promotion of
any Disclosing Party product, Disclosing Party’s business policies or practices,
and information received from others that Disclosing Party is obligated to treat
as confidential. Confidential Information which is disclosed in tangible form
shall be marked as “confidential” or words of similar import. Confidential
Information which is disclosed verbally shall be designated as “confidential” by
the Disclosing Party when disclosed. Notwithstanding the foregoing, the failure
by the Disclosing Party to designate any tangible or intangible information as
Confidential Information shall not give the Receiving Party the right to treat
such information as free from the restrictions imposed by Section 6.17 of this
Agreement if the circumstances would lead a reasonable person to believe that
such information is Confidential Information. Except as otherwise indicated in
this Agreement, the term “Disclosing Party” also includes all Affiliates of the
Disclosing Party and, except as otherwise indicated, the term “Receiving Party”
also includes all Affiliates of the Receiving Party. Confidential Information
shall not include any information, however designated, that: (i) is or
subsequently becomes publicly available without Receiving Party’s breach of any
obligation owed to Disclosing Party; (ii) became known to Receiving Party prior
to Disclosing Party’s disclosure of such information to Receiving Party pursuant
to the terms of this Agreement without an obligation of confidentiality prior to
the Disclosing Party’s disclosure; (iii) became known to Receiving Party from a
source other than Disclosing Party other than by the breach of an obligation of
confidentiality owed to Disclosing Party; or (iv) is independently developed by
Receiving Party.
          (i) “GAAP” means generally accepted accounting principles of the
United States as set forth by the Financial Accounting Standards Board.
          (j) “Governmental Authorizations” means the permits, authorizations,
consents or approvals of any Governmental Entity that are a condition to the
lawful consummation of the transactions contemplated hereby listed on
Schedule 1.1(i) to this Agreement.

- 2 -



--------------------------------------------------------------------------------



 



          (k) “Governmental Entity” means any court, or any federal, state,
municipal or other governmental authority, department, commission, board, agency
or other instrumentality (domestic or foreign).
          (l) “Knowledge” means that which is known by a Person and that of
which a Person should have constructive knowledge after conducting a reasonable
examination of all matters relating thereto.
          (m) “Lien” means any mortgage, pledge, lien, security interest,
option, covenant, condition, restriction, encumbrance, charge or other
third-party claim of any kind.
          (n) “Material Adverse Effect” with respect to a Person means any
event, change or effect that is materially adverse to the condition (financial
or otherwise), properties, assets, liabilities, business, operations, results of
operations, or prospects of such Person and its Affiliates, taken as a whole, or
an effect which prevents or materially delays a Person’s ability to consummate
the transactions contemplated by this Agreement.
          (o) “Person” means an individual, corporation, partnership,
association, trust, government or political subdivision or agent or
instrumentality thereof, or other entity or organization.
          (p) “Products” means semiconductor products, components, or boards or
assemblies incorporating such semiconductor products.
          (q) “Purchased Assets” has the meaning set forth in section 2.1.
          (r) “Restricted Field of Use” means the business of designing,
developing, modifying and enhancing, manufacturing, having manufactured and
distributing standalone Products used for the sole purpose of supporting current
DVD optical disc technologies that utilize red laser technology to read and
write data, including desktop/portable DVD players, mini-combo DVD players, DVD
home theater systems and automotive DVD players which utilize such technology.
          (s) “SiS-Cayman Agreement” means that certain Asset Purchase Agreement
of even date herewith between Seller and Silicon Holding Limited, a company
organized under the laws of the Cayman Islands and an Affiliate of Buyer
(“SiS-Cayman”), pursuant to which SiS-Cayman is acquiring substantially all the
intangible assets of the Business.
          (t) “Taxes” means all taxes, however denominated, including any
interest, penalties or other additions to tax that may become payable in respect
thereof, (i) imposed by any federal, territorial, state, local or foreign
government or any agency or political subdivision of any such government, for
which Buyer could become liable as successor to or transferee of the Business or
the Purchased Assets or which could become a charge against or lien on any of
the Purchased Assets, which taxes shall include, without limiting the generality
of the foregoing, all sales and use taxes, ad valorem taxes, excise taxes,
business license taxes, occupation taxes, real and personal property taxes,
stamp taxes, environmental taxes, real property gains taxes, transfer taxes,
payroll and employee withholding taxes, unemployment insurance contributions,

- 3 -



--------------------------------------------------------------------------------



 



social security taxes, and other governmental charges, and other obligations of
the same or of a similar nature to any of the foregoing, which are required to
be paid, withheld or collected, or (ii) any liability for amounts referred to in
(i) as a result of any obligations to indemnify another person.
          (u) “Transferred Employee” means any employee who was employed by
Seller in the Business as of December 31, 2006, who received and accepted an
offer of employment by Buyer or an Affiliate of Buyer, or a designated
co-employer of any of the foregoing (each, a “Buyer Party”), to commence work
for such Buyer Party effective as of 12:01 a.m. on January 1, 2007 and who
transferred employment to Buyer Party pursuant to such offer. Transferred
Employees shall not include any person on a disability leave of more than
twenty-six (26) weeks..
          (v) “Transition Services Agreement” means each agreement between
Seller and Buyer (or an Affiliate of Buyer) dated as of January 1, 2007,
pursuant to which Seller has agreed to provide Buyer (or its indicated
Affiliate) with certain transition services in accordance with the terms
thereof.
2. Sale and Purchase
     2.1 Transfer of Purchased Assets. Subject to the terms and conditions of
this Agreement, Seller shall sell, assign, grant, transfer, and deliver (or
cause to be sold, assigned, granted, transferred and delivered) to Buyer, or to
any Affiliate of Buyer designated by Buyer, and Buyer shall purchase and accept
from Seller as of the Closing Date, free and clear of all Liens, all of the
Seller’s rights, title and interest in and to all of the following assets,
properties and business of Seller as the same shall exist on the Closing Date
(the “Purchased Assets”):
          (a) all tangible personal property and leases of and other interests
in tangible personal property exclusively related to the Business, including,
without limitation, the items listed on Schedule 2.1(a);
          (b) all rights under contracts, agreements, leases and other interests
in real and personal property, licenses, commitments, sales and purchase orders
and other instruments, set forth on Schedule 2.1(b) (collectively the
“Contracts”);
          (c) all of Seller’s rights, claims, credits, causes of action or
rights of set-off against third parties relating to the Purchased Assets,
including, without limitation, unliquidated rights under warranties;
          (d) all permits, authorizations, consents and approvals of any
Governmental Entity exclusively related to the Business, including without
limitation, the items listed on Schedule 2.1(d) (the “Permits”);
          (e) all personnel and employment records relating to Transferred
Employees; and

- 4 -



--------------------------------------------------------------------------------



 



          (f) all goodwill associated with the Business or the Purchased Assets,
together with the right to represent to third parties that Buyer, together with
its Affiliates, is the successor to the Business.
     2.2 Excluded Assets. Buyer agrees that the assets of Seller set forth on
Schedule 2.2 which are not expressly covered by Section 2.1 shall be excluded
from the Purchased Assets (the “Excluded Assets”).
     2.3 Assumed Liabilities. Effective as of the Closing, Buyer (or its
designated Affiliate(s), as the case may be) in accordance with Section 3.2
shall, without any further responsibility or liability of or recourse to Seller
or any of Seller’s Affiliates, subsidiaries, stockholders, officers, directors,
employees, agents, successors or assigns, absolutely and irrevocably assume,
pay, perform and be liable and responsible for any and all of the following
liabilities (collectively, the “Assumed Liabilities”):
          (a) all liabilities and obligations arising after the Closing Date
with respect to the Purchased Assets, provided however, that all liabilities
arising prior to the Closing Date with respect to the Purchased Assets and all
unperformed or unmatured obligations and covenants of Seller incurred by Seller
prior to the Closing Date with respect to the Purchased Assets shall remain the
sole responsibility of Seller; and provided further that any claim arising after
the Closing Date that would not have occurred but for the inaccuracy of a
representation or warranty of Seller hereunder shall also remain the sole
responsibility of Seller.
     2.4 Excluded Liabilities. Except for the Assumed Liabilities, Buyer shall
not assume and shall not be liable for, and Seller and its Affiliates shall
retain and remain solely liable for and obligated to discharge, all of the
debts, contracts, agreements, commitments, obligations and other liabilities of
any nature whatsoever of Seller and its Affiliates, whether known or unknown,
accrued or not accrued, fixed or contingent, including without limitation, the
following (collectively, with the foregoing, the “Excluded Liabilities”):
          (a) Any liability for breaches by Seller or any of its Affiliates on
or prior to the Closing Date of any contract or any other instrument, contract
or purchase order or any liability for payments or amounts due under any
Contract or any other instrument, contract or purchase order on or prior to the
Closing Date;
          (b) Any liability or obligation for Taxes attributable to or imposed
upon Seller or any of its Affiliates, or attributable to or imposed upon the
Purchased Assets for any period (or portion thereof) up to but excluding the
Closing Date, other than transfer taxes, sales, value-added or other similar
taxes on the Purchased Assets directly attributable to or arising from the
transactions contemplated by this Agreement (for purposes of determining the
amount of Taxes attributable to the period up to the Closing Date, the amount of
any Taxes based on or measured by income or receipts shall be determined based
on a closing of the books as of the close of business on the day before the
Closing Date, and the amount of other Taxes shall be deemed to be the amount of
such Tax for the entire taxable period multiplied by a fraction the numerator of
which is the number of days in the taxable period ending on the day before the
Closing Date and the denominator of which is the number of days in such entire
taxable period);

- 5 -



--------------------------------------------------------------------------------



 



          (c) Any liability or obligation for or in respect of any loan, other
indebtedness for money borrowed, or account payable of Seller or any of its
Affiliates, including any such liabilities owed to Affiliates of Seller;
          (d) Any liability or obligation arising as a result of any legal or
equitable action or judicial or administrative proceeding initiated at any time,
to the extent relating to any action or omission on or prior to the Closing Date
by or on behalf of Seller or any of Affiliates, including, without limitation,
any liability for infringement of intellectual property rights, breach of
product warranty, injury or death caused by products, or violations of federal
or state securities or other laws;
          (e) Any liability or obligation arising on or prior to the Closing
Date out of any “employee benefit plan,” as such term is defined by the Employee
Retirement Income Security Act of 1974 (“ERISA”) or other employee benefit
plans;
          (f) Any liability or obligation for making payments of any kind
(including as a result of the sale of Purchased Assets or as a result of the
termination of employment by Seller of employees, or other claims arising out of
the terms and conditions of employment with Seller, or for vacation or severance
pay or otherwise) to employees of Seller or in respect of payroll taxes for
employees of Seller;
          (g) Any liability of Seller incurred in connection with the making or
performance of this Agreement and the transactions contemplated hereby;
          (h) Any liability of Seller arising out of the violation of or failure
to comply with any environmental laws applicable to any aspect of the Business;
and
          (i) Any costs or expenses of Seller incurred in connection with
shutting down, deinstalling and removing equipment not purchased by Buyer, and
the costs associated with all contracts and agreements not assumed by Buyer.
     2.5 Purchase Price. Subject to the performance by Seller of all of its
obligations under this Agreement (including delivering all documents required to
be delivered) at the Closing, in consideration of the acquisition of the
Purchased Assets under Section 2.1, Buyer agrees to deliver to Seller evidence
that Buyer has cut a check in the amount of $50,000.00 (the “Purchase Price”)
payable to Seller which check shall be delivered to Seller within seven
(7) business days of the Closing Date, and Buyer agrees to assume the Assumed
Liabilities.
     2.6 Allocation of Purchase Price. The Purchase Price shall be allocated
[*****] to the tangible personal property acquired pursuant to this Agreement
for purposes of complying with the requirements of Section 1060 of the Code and
the regulations thereunder. Buyer and Seller agree to each prepare and file on a
timely basis with the Internal Revenue Service (and applicable state tax
authorities) substantially identical and supplemental Internal Revenue
 
**** Confidential Treatment Requested.

 



--------------------------------------------------------------------------------



 



Service Forms 8594 (and corresponding state tax forms) consistent with such
allocation of the Purchase Price. If any Tax authority challenges such
allocation, the party receiving notice of such challenge shall give the other
prompt written notice thereof and the parties shall cooperate in order to
preserve the effectiveness of such allocation. For purposes of this allocation,
no value is being attributed to goodwill or going concern, covenant not to
compete or contingent or assumed liabilities.
3. Closing
     3.1 Closing. Subject to the terms and conditions of this Agreement, the
Closing shall take place on such date, as soon as practicable after all
conditions precedent in Sections 8 and 9 have been satisfied or waived, as the
parties may agree (the “Closing Date”), but in any case, no later than
February 28, 2007, provided however that the parties may mutually agree to
extend the time permitted to effect the Closing beyond February 28, 2007.
     3.2 Actions at the Closing. At the Closing, Seller shall deliver the
Purchased Assets to Buyer, Buyer shall deliver the Purchase Price to Seller, and
Buyer and Seller shall take such actions and execute and deliver such
agreements, bills of sale, and other instruments and documents as necessary or
appropriate to effect the transactions contemplated by this Agreement in
accordance with its terms, including without limitation the following:
          (a) Bill of Sale; Transfer Documents. Seller shall deliver to Buyer a
general Bill of Sale substantially in the form attached as Exhibit A and any
other transfer documents as may be required or desirable to effect the transfer
of any of the Purchased Assets to Buyer (the “Transfer Documents”) in each case
duly executed by Seller, and in the aggregate assigning to Buyer all of Seller’s
right, title and interest in and to the Purchased Assets. Buyer may designate
one or more of its Affiliates as the recipient of certain of the Purchased
Assets, and as the party to assume certain of the Assumed Liabilities, in which
case Seller shall transfer such Purchased Assets and Assumed Liabilities to
Buyer or the Affiliate(s) designated by Buyer pursuant to such Transfer
Documents.
          (b) Purchase Price. Buyer shall deliver to Seller evidence that Buyer
has cut a check in the amount of the Purchase Price payable to Seller, which
check shall be delivered to Seller within seven (7) business days of the Closing
Date.
          (c) Title. Seller shall provide reasonable evidence of valid title to
such of the Purchased Assets as Buyer may reasonably request in writing prior to
the Closing, in form and substance reasonably satisfactory to Buyer.
          (d) Third Party Consents and Assignments. Seller shall deliver to
Buyer any assignments and the Required Consents (as defined below) to
assignment, that it has obtained in respect of any Purchased Assets, duly
executed by parties having the authority to so assign or consent to assign, in
form and substance as Buyer shall reasonably request, as well as a written
confirmation from such third parties that the Purchased Assets are in good
standing.

 



--------------------------------------------------------------------------------



 



          (e) Seller Documents. At the Closing, Seller shall deliver to Buyer
any and all documents required to satisfy the conditions set forth in Section 9
of this Agreement and any other closing documents reasonably requested by Buyer.
          (f) Buyer Documents. At the Closing, Buyer shall deliver to Seller any
and all documents required to satisfy the conditions set forth in Section 8 of
this Agreement and any other closing documents reasonably requested by Seller.
          (g) Post-Closing Actions. Subsequent to the Closing Date, Seller
shall, and shall cause any Affiliate of Seller to, from time to time execute and
deliver, upon the request of Buyer, all such other and further materials and
documents and instruments of conveyance, transfer or assignment as may
reasonably be requested by Buyer to effect, record or verify the transfer to and
vesting in Buyer of Seller’s and any of Seller’s Affiliates’ right, title and
interest in and to the Purchased Assets, free and clear of all Liens in
accordance with the terms of this Agreement.
4. Representations and Warranties of Seller
     Each representation and warranty set forth below is qualified by any
exception or disclosures set forth in the Seller Disclosure Schedule attached
hereto, which exceptions specifically reference the Section(s) to be qualified.
In all other respects, each representation and warranty set out in this
Section 4 is not qualified in any way whatsoever, will not merge on Closing or
by reason of the execution and delivery of any agreement, document or instrument
at the Closing, will remain in force on and after the Closing Date, is given
with the intention that liability is not confined to breaches discovered before
Closing, is separate and independent and is not limited by reference to any
other representation or warranty or any other provision of this Agreement, and
is made and given with the intention of inducing the Buyer to enter into this
Agreement. Except as otherwise set forth in the Seller Disclosure Schedule,
Seller represents and warrants to Buyer as follows:
     4.1 Organization, Standing and Power. US Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California, and Cayman Seller is a corporation duly organized, validly existing
and in good standing under the laws of the Cayman Islands. Seller has the
requisite corporate power and authority and all necessary permits,
authorizations, consents, and approvals of all Governmental Entities to own,
lease and operate its properties and to carry on the Business as now being
conducted and as proposed to be conducted, except where the failure to have such
power, authority and governmental approvals would not, individually or in the
aggregate, have a Material Adverse Effect. Seller is duly qualified or licensed
as a foreign corporation to do business, and is in good standing, in each
jurisdiction where the character of the properties owned, leased or operated by
it or the nature of its business makes such qualification or licensing
necessary, except for failures to be so qualified or licensed and in good
standing that would not, individually or in the aggregate, have a Material
Adverse Effect. US Seller has previously delivered to Buyer true and complete
copies of the Articles of Incorporation and Bylaws of US Seller as presently in
effect. Cayman Seller has delivered to Buyer true and complete copies of the
Articles of Association and related charter documents of Cayman Seller as
presently in effect.

- 8 -



--------------------------------------------------------------------------------



 



     4.2 Authority. The execution and delivery of this Agreement (and all other
agreements and instruments contemplated under this Agreement) by Seller, the
performance by Seller of its obligations hereunder and thereunder, and the
consummation by Seller of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action by the Board of Directors and
shareholders of Seller, and no other act or proceeding on the part of or on
behalf of Seller or its shareholders is necessary to approve the execution and
delivery of this Agreement and such other agreements and instruments, the
performance by Seller of its obligations hereunder and thereunder and the
consummation of the transactions contemplated hereby and thereby. The signatory
officers of Seller have the power and authority to execute and deliver this
Agreement and all of the other agreements and instruments to be executed and
delivered by Seller pursuant hereto, to consummate the transactions hereby and
thereby contemplated and to take all other actions required to be taken by
Seller pursuant to the provisions hereof and thereof.
     4.3 Execution and Binding Effect. This Agreement has been duly and validly
executed and delivered by Seller and constitutes, and the other agreements and
instruments to be executed and delivered by Seller pursuant hereto, upon their
execution and delivery by Seller, will constitute (assuming, in each case, the
due and valid authorization, execution and delivery thereof by Buyer), legal,
valid and binding agreements of Seller, enforceable against Seller in accordance
with their respective terms.
     4.4 Consents and Approvals of Governmental Entities. Other than the
Governmental Authorizations there is no requirement applicable to Seller to make
any filing, declaration or registration with, or to obtain any permit,
authorization, consent or approval of, any Governmental Entity as a condition to
the lawful consummation by Seller of the transactions contemplated by this
Agreement and the other agreements and instruments to be executed and delivered
by Seller pursuant hereto or the consummation by Seller of the transactions
contemplated herein or therein.
     4.5 No Violation. Neither the execution, delivery and performance of this
Agreement and all of the other agreements and instruments to be executed and
delivered pursuant hereto, nor the consummation of the transactions contemplated
hereby or thereby, will, with or without the passage of time or the delivery of
notice or both, (a) conflict with, violate or result in any breach of the terms,
conditions or provisions of the Articles of Incorporation or Bylaws of Seller,
(b) conflict with or result in a violation or breach of, or constitute a default
or require consent of any Person (or give rise to any right of termination,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any contract, notice, bond, mortgage, indenture, license, franchise, permit,
agreement, lease or other instrument or obligation to which Seller is a party or
by which Seller or any of the Purchased Assets may be bound, (c) violate any
statute, ordinance or law or any rule, regulation, order, writ, injunction or
decree of any Governmental Entity applicable to Seller or by which any
properties or assets of Seller may be bound, or (d) result in any cancellation
of, or obligation to repay, any grant, loan or other financial assistance
received by Seller from any Governmental Entity. No “bulk sales” legislation
applies to the transactions contemplated by this Agreement.

- 9 -



--------------------------------------------------------------------------------



 



     4.6 Consents. Schedule 4.6 sets forth each agreement, contract, license or
other instrument binding upon Seller requiring a consent as a result of the
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby (each a “Required Consent”).
     4.7 SEC Documents; Financial Information. Seller has delivered to Buyer a
true and complete copy of all filings it has made with the Securities and
Exchange Commission (“SEC”) since January 1, 2005 (the “SEC Documents”). The SEC
Documents contain an audited consolidated balance sheet of Seller as of
December 31, 2005 and the related audited consolidated statements of operations
and cash flows for the year then ended and the Seller’s unaudited consolidated
balance sheet as of September 30, 2006, and the related unaudited consolidated
statements of operations and cash flows for the nine month period then ended.
Seller has also provided its unaudited balance sheet as of September 30, 2006, a
copy of which is set forth in the Seller Disclosure Schedule (the “Last Balance
Sheet” and together with the SEC Documents, “Seller’s Financials”). Seller’s
Financials, and the notes thereto are correct and complete in all material
respects and were prepared in accordance with GAAP applied on a consistent basis
throughout the periods indicated and consistent with each other. Seller’s
Financials present fairly the financial condition and operating results and cash
flows of Seller as of the dates and during the periods indicated therein,
subject, in the case of the unaudited statements, to normal year-end
adjustments, which will not be material in amount or significance. Seller’s
Financials accurately record the Purchased Assets as assets of Seller on each
applicable balance sheets included in the SEC Documents as well as on the Last
Balance Sheet. Since the date of the Last Balance Sheet, there has been no
material change in Seller’s accounting policies and as of their respective
filing dates, the SEC Documents complied in all material respects with the
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and none of the SEC Documents nor the Last Balance Sheet contained any
untrue statement of a material fact or omitted to state a material fact required
to be state therein or necessary to make the statement made therein, in light of
the circumstances in which they were made, not misleading, except to the extent
corrected by a document subsequently filed with the SEC and provided to Buyer
prior to the date hereof.
     4.8 No Undisclosed Liabilities. The Purchased Assets do not have any
liability, Lien, indebtedness, obligation, expense, claim, deficiency, guaranty
or endorsement of any type associated with them, whether accrued, absolute,
contingent, matured, unmatured or other (whether or not required by GAAP to be
reflected in the Seller’s Financials) which (i) have not been reflected in the
Last Balance Sheet or the US Seller’s annual report on Form 10-K, or (ii) have
not arisen in the ordinary course of the Seller’s business since the date of the
Last Balance Sheet, and are disclosed in the Seller Disclosure Schedule.
     4.9 Assets Generally.
          (a) The Purchased Assets include all tangible properties and Contracts
used by Seller in operating the Business and necessary for Buyer to operate the
Business after the Closing Date. Other than the Required Consents (including
without limitation required Contract assignments) and the Governmental
Approvals, no licenses or other consents from, or payments

- 10 -



--------------------------------------------------------------------------------



 



to, any other Person are or will be necessary for Buyer to operate the Business
and use the Purchased Assets in the manner in which Seller has operated the
same.
          (b) Seller holds good and marketable title, license to or leasehold
interest in all of the Purchased Assets and has the complete and unrestricted
power and the unqualified right to sell, assign and deliver the Purchased Assets
to Buyer. Upon consummation of the transactions contemplated by this Agreement,
Buyer will acquire good and marketable title, license or leasehold interest to
the Purchased Assets free and clear of any Liens and there exists no restriction
on the use or transfer of the Purchased Assets, except as may be assumed
hereunder by Buyer as an Assumed Liability or as may otherwise be expressly
disclosed in Schedule 4.9(b) hereto. No Person other than Seller has any right
or interest in the Purchased Assets, including the right to grant interests in
the Purchased Assets to third parties, except for Purchased Assets licensed or
leased from third parties which are set forth in the Seller Disclosure Schedule
and identified as such.
          (c) None of the Purchased Assets that constitute tangible personal
property is held under any lease, security agreement, conditional sales
contract, Lien, or other title retention or security arrangement.
          (d) Except as provided in this Agreement, no restrictions will exist
on Buyer’s right to sell, resell, license or sublicense any of the Purchased
Assets or engage in the Business, nor will any such restrictions be imposed on
Buyer as a consequence of the transactions contemplated by this Agreement or by
any agreement referenced in this Agreement.
          (e) All of the Purchased Assets are in operating condition and repair,
as required for their use in the Business as presently conducted, and conform to
all applicable laws, and no notice of any violation of any law relating to any
of the Purchased Assets or Assumed Liabilities has been received by Seller.
     4.10 Intellectual Property.
          (a) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby (including without
limitation the continued conduct by Buyer after the Closing Date of the Business
as presently conducted by Seller and the incorporation of any intellectual
property of the Business in any product of Buyer or an affiliate of Buyer) will
not breach, violate or conflict with any instrument or agreement governing any
intellectual property necessary or required for, or used in, the conduct of the
Business as presently conducted and will not cause the forfeiture or termination
or give rise to a right of forfeiture or termination of any such intellectual
property or in any material way impair the right of Buyer or any of its
affiliates to use, sell, license or dispose of, or to bring any action for the
infringement of, any such intellectual property or portion thereof;
          (b) Seller has not received any notice asserting that any of the
Purchased Assets or the proposed use, sale, license or disposition thereof
conflicts or will conflict with the rights of any other party, and to Seller’s
knowledge there is no basis for any such assertion.

- 11 -



--------------------------------------------------------------------------------



 



     4.11 Licenses and Permits. Seller holds all consents, approvals,
registrations, certifications, authorizations, permits and licenses of, and has
made all filings with, or notifications to, all Governmental Entities pursuant
to applicable requirements of all federal, state, local and foreign laws,
ordinances, governmental rules or regulations applicable to the Business,
including, but not limited to, all such laws, ordinances, governmental rules or
regulations relating to the Purchased Assets (at their current level of
development and use). The Business is in compliance with all federal, state,
local and foreign laws, ordinances, governmental rules and regulations relating
to the products manufactured by the Business or otherwise related to the
Business and Seller has no reason to believe that any material consents,
approvals, authorizations, registrations, certifications, permits, filings or
notifications that it has received or made to operate the Business are invalid
or have been or are being suspended, canceled, revoked or questioned. There is
no investigation or inquiry to which Seller is a party or, to Seller’s
knowledge, pending or threatened, relating to the Business and its compliance
with applicable foreign, state, local or foreign laws, ordinances, governmental
rules or regulations. Each such consent, approval, registration, certification,
authorization, permit or license is transferable and shall be transferred to
Buyer in accordance with the terms of this Agreement.
     4.12 Employees.
          (a) Schedule 4.12 sets forth the names, compensation levels and job
titles of all of the employees of Seller currently engaged in the Business. All
employees, consultants, officers, directors and shareholders of Seller or any
Seller Subsidiary that have had access to the Purchased Assets are parties to a
written agreement in Seller’s standard forms (copies of which have been provided
to Buyer)(each, a “Confidentiality Agreement”), under which each such person or
entity (i) is obligated to disclose and transfer to Seller, without the receipt
by such person of any additional value therefor (other than normal salary or
fees for consulting services), all inventions, developments and discoveries
which, during the period of employment with or performance of services for
Seller, he or she makes or conceives of either solely or jointly with others,
that relate to any subject matter with which his or her work for Seller may be
concerned, or relate to or are connected with the Business, products or projects
of Seller, or involve the use of the time, material or facilities of Seller, and
(ii) is obligated to maintain the confidentiality of proprietary information of
Seller. None of Seller’s employees, consultants, officers or directors is
obligated under any contract (including licenses, covenants or commitments of
any nature) or other agreement, or subject to any judgment, decree or order of
any court or administrative agency, that would conflict with their obligation to
promote the interests of Seller with regard to the Business or the Purchased
Assets or that would conflict with the Business or the Purchased Assets. Neither
the execution nor the delivery of this Agreement, nor the carrying on of the
Business by its employees and consultants, will conflict with or result in a
breach of the terms, conditions or provisions of, or constitute a default under,
any contract, covenant or instrument under which any of such persons or entities
are now obligated. It is currently not necessary nor will it be necessary for
Seller to utilize in the Business any inventions of any of such persons or
entities (or people it currently intends to hire) made or owned prior to their
employment by or affiliation with Seller, nor is it or will it be necessary to
utilize any other assets or rights of any such persons or entities (or people it
currently intends to hire) made or owned prior to their employment with or
engagement by Seller, in violation of any registered patents, trade names,
trademarks or copyrights or any other limitations or restrictions to which any
such persons or

- 12 -



--------------------------------------------------------------------------------



 



entity is a party or to which any of such assets or rights may be subject. To
the Seller’s knowledge, none of Seller’s employees, consultants, officers,
directors or shareholders that has had knowledge or access to information
relating to the Purchased Assets has taken, removed or made use of any
proprietary documentation, manuals, products, materials, or any other tangible
item from his or her previous employer relating to the Purchased Assets by such
previous employer which has resulted in Seller’s access to or use of such
proprietary items included in the Purchased Assets, and pursuant to the
transaction hereunder, Buyer will not gain access to or inadvertently make use
of any such proprietary items.
          (b) Except for the Confidentiality Agreements, there are no written or
oral contracts of employment between Seller and any Employee.
          (c) Seller is not a party to a collective bargaining agreement with
any trade union, Seller’s employees are not members of a trade union certified
as a bargaining agent with the Seller and no proceedings to implement any such
collective bargaining agreement or certifications are pending.
     4.13 Employee Benefit and Compensation Plans. Buyer will incur no liability
with respect to, or on account of, and Seller will retain any liability for, and
on account of, any employee benefit plan of Seller, any of its Affiliates or any
predecessor employer of any employee, including, but not limited to, liabilities
Seller may have to such employees under all employee benefit schemes, incentive
compensation plans, bonus plans, pension and retirement plans, vacation,
profit-sharing plans (including any profit-sharing plan with a cash-or-deferred
arrangement) share purchase and option plans, savings and similar plans,
medical, dental, travel, accident, life, disability and other insurance and
other plans or arrangements, whether written or oral and whether “qualified” or
“non-qualified,” or to any employee as a result of termination of employment by
Seller as contemplated by this Agreement. Seller has not, with respect to any
employee, maintained or contributed to, or been obligated or required to
contribute to, any retirement or pension plan or any employee benefit plan.
Seller is not a party to any collective bargaining agreement covering any
employee and Seller knows of no effort to organize any such employee as a part
of any collective bargaining unit. The Seller has complied with all of its
obligations (including obligations to make contributions) in respect of the
pension funds of which its employees are members, there is no outstanding
liability of the Seller or any of its Affiliates to any such funds and all such
funds are fully funded to meet all potential claims for benefits by any and all
such employees and any former employee.
     4.14 Taxes. All Taxes have been or will be paid by Seller for all periods
(or portions thereof) prior to and including the Closing Date. Seller and any
other person required to file returns or reports of Taxes have duly and timely
filed (or will file prior to the Closing Date) all returns and reports of Taxes
required to be filed prior to such date, and all such returns and reports are
true, correct, and complete. There are no liens for Taxes on any of the
Purchased Assets. Seller has complied with all record keeping and tax reporting
obligations relating to sales taxes and income and employment taxes due with
respect to compensation paid to employees or independent contractors providing
services to the Business. US Seller is not a “foreign person” within the meaning
of Section 1445(f)(3) of the Code. There are no pending or,

- 13 -



--------------------------------------------------------------------------------



 



to Seller’s knowledge, threatened proceedings with respect to Taxes, and there
are no outstanding waivers or extensions of statutes of limitations with respect
to assessments of Taxes.
     4.15 Compliance with Law. The operation of the Business has been conducted
in all material respects in accordance with all applicable laws, regulations and
other requirements of Governmental Entities having jurisdiction over the same.
     4.16 Products. Each of the products and services produced, sold or provided
by Seller in connection with the Business is, and at all times has been, in
compliance in all material respects with all applicable federal, state, local
and foreign laws and regulations and is, and at all relevant times has been, fit
for the ordinary purposes for which it is intended to be used and conforms in
all material respects to any promises or affirmations of fact made in connection
with the sale of such product or service. There is no design defect with respect
to any of such products, and each of such products contains adequate warnings,
presented in a reasonably prominent manner, in accordance with applicable laws
and current industry practice with respect to its contents and use.
     4.17 Product Liability. There are no claims, actions, suits, inquiries,
proceedings or investigations pending by or against Seller, relating to any
products the Business and containing allegations that such products are
defective or were improperly designed or manufactured or improperly labeled or
otherwise improperly described for use.
     4.18 Litigation; Other Claims.
          (a) There are no claims, actions, suits, inquiries, proceedings, or
investigations against Seller, or any of its officers, directors or
shareholders, relating to the Business, the Purchased Assets or Seller’s
employees which are currently pending or threatened, at law or in equity or
before or by any Governmental Entity, or which challenges or seeks to prevent,
enjoin, alter or materially delay any of the transactions contemplated hereby,
nor is Seller aware of any basis for such claims, actions, suits, inquiries,
proceedings, or investigations; and no Governmental Entity has at any time
challenged or questioned the legal right of Seller to manufacture, offer or sell
any of its products or services in the present manner or style thereof.
          (b) There are no grievance or arbitration proceedings pending or
threatened, and there are no actual or threatened strikes or work stoppages with
respect to the Business, the Purchased Assets or Seller’s employees, nor is
Seller aware of any basis for such proceedings or events.
     4.19 Defaults. Seller is not in default under or with respect to any
judgment, order, writ, injunction or decree of any court or any Governmental
Entity which could reasonably be expected to have a Material Adverse Effect on
the Business or any of the Purchased Assets. There does not exist any default by
Seller or by any other Person, or event that, with notice or lapse of time, or
both, would constitute a default under any agreement entered into by Seller as
part of the operations of the Business which could reasonably be expected to
have a Material and Adverse Effect on the Business or the Purchased Assets, and
no notices of breach thereof have been received by Seller.

- 14 -



--------------------------------------------------------------------------------



 



     4.20 Full Disclosure. Neither this Agreement nor any other agreement,
exhibit, schedule or officer’s certificate being entered into or delivered
pursuant to this Agreement contains any untrue statement of a material fact or,
in light of the facts stated therein, omits to state any material fact necessary
in order to make the statements contained in such document not misleading.
     4.20 Brokers and Finders. Neither Seller nor any of its officers, directors
or employees has employed any broker or finder or incurred any liability for any
brokerage fee, commission or finder’s fee in connection with the transactions
contemplated by this Agreement.
     4.21 Fair Consideration; No Fraudulent Conveyance. The sale of the
Purchased Assets pursuant to this Agreement is made in exchange for fair and
equivalent consideration. Seller is not now insolvent and will not be rendered
insolvent by the sale, transfer and assignment of the Purchased Assets pursuant
to the terms of this Agreement. Seller is not entering into this Agreement or
any of the other agreements referenced in this Agreement with the intent to
defraud, delay or hinder its creditors and the consummation of the transactions
contemplated by this Agreement, and the other agreements referenced in this
Agreement, will not have any such effect. The transactions contemplated in this
Agreement or any agreements referenced in this Agreement will not constitute a
fraudulent conveyance, or otherwise give rise to any right of any creditor of
Seller to any of the Purchased Assets after the Closing.
     4.22 Insurance. The Seller Disclosure Schedule lists all insurance policies
and fidelity bonds covering the Purchased Assets. There is no claim by Seller
pending under any of such policies or bonds as to which coverage has been
questioned, denied or disputed by the underwriters of such policies and bonds.
All premiums due and payable under all such policies and bonds have been paid
and Seller is otherwise in material compliance with the terms of such policies
and bonds (or other policies and bonds providing substantially similar insurance
coverage). There is no threatened termination of, or material premium increase
with respect to, any of such policies.
5. Representations and Warranties of Buyer
     Buyer represents and warrants to Seller as follows:
     5.1 Organization. Buyer is a corporation duly formed and validly existing
under the laws of California, and has full corporate power and authority and the
legal right to execute and deliver this Agreement and all of the other
agreements and instruments to be executed and delivered by Buyer pursuant
hereto, and to consummate the transactions contemplated hereby and thereby.
     5.2 Authority. The execution and delivery of this Agreement (and all other
agreements and instruments contemplated hereunder) by Buyer, the performance by
Buyer of its obligations hereunder and thereunder, and the consummation by Buyer
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary action by the Board of Directors of Buyer, and no other act or
proceeding on the part of Buyer or its shareholders is necessary to approve the
execution and delivery of this Agreement and such other agreements and
instruments, the performance by Buyer of its obligations hereunder and
thereunder and the

- 15 -



--------------------------------------------------------------------------------



 



consummation of the transactions contemplated hereby and thereby. The signatory
officers of Buyer have the power and authority to execute and deliver this
Agreement and all of the other agreements and instruments to be executed and
delivered by Buyer pursuant hereto, to consummate the transactions hereby and
thereby contemplated and to take all other actions required to be taken by Buyer
pursuant to the provisions hereof and thereof.
     5.3 Execution and Binding Effect. This Agreement has been duly and validly
executed and delivered by Buyer and constitutes, and the other agreements and
instruments to be executed and delivered by Buyer pursuant hereto, upon their
execution and delivery by Buyer, will constitute (assuming, in each case, the
due and valid authorization, execution and delivery thereof by Seller), legal,
valid and binding agreements of Buyer, enforceable against Buyer in accordance
with their respective terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium, or other laws affecting the enforcement of
creditors’ rights generally or provisions limiting competition, and by equitable
principles.
     5.4 Consent and Approvals. There is no requirement applicable to Buyer to
make any filing, declaration or registration with, or to obtain any permit,
authorization, consent or approval of, any Governmental Entity as a condition to
the lawful consummation by Buyer of the transactions contemplated by this
Agreement and the other agreements and instruments to be executed and delivered
by Buyer pursuant hereto, except for filings (a) which are referred to in the
Seller Disclosure Schedule or (b) the failure of making which would not have a
Material Adverse Effect on the transactions contemplated hereby.
     5.5 No Violation. Neither the execution, delivery and performance of this
Agreement and of all the other agreements and instruments to be executed and
delivered pursuant hereto, nor the consummation of the transactions contemplated
hereby or thereby, will, with or without the passage of time or the delivery of
notice or both, (a) conflict with, violate or result in any breach of the terms,
conditions or provisions of the Articles of Incorporation or Bylaws of Buyer,
(b) conflict with or result in a violation or breach of, or constitute a default
or require consent of any Person (or give rise to any right of termination,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any notice, bond, mortgage, indenture, license, franchise, permit, agreement,
lease or other instrument or obligation to which Buyer is a party or by which
Buyer or any of its properties or assets may be bound, or (c) violate any
statute, ordinance or law or any rule, regulation, order, writ, injunction or
decree of any Governmental Entity applicable to Buyer or by which any of its
properties or assets may be bound.
     5.6 Adequate Funds. As of the date the parties execute this Agreement,
Buyer has sufficient cash on hand to pay the Purchase Price and otherwise
consummate the transactions contemplated by this Agreement.
6. Covenants.
     6.1 Access to Information.
          (a) Prior and subsequent to the Closing, Seller will permit Buyer to
make a full and complete investigation of the Purchased Assets and to receive
from Seller all information of

- 16 -



--------------------------------------------------------------------------------



 



Seller relating to the Purchased Assets or reasonably related to Seller’s
conduct of the Business. Without limiting this right, Seller will give to Buyer
and its accountants, legal counsel, and other representatives full access,
during normal business hours, at a mutually agreeable location arranged in
advance, to all of the books, records, files, documents, properties, and
contracts of Seller relating to the Purchased Assets or reasonably related to
Seller’s conduct of the Business and allow Buyer and any such representatives to
make copies thereof, all of which shall be made available in an organized
fashion and so as to facilitate an orderly review. This Section 6.1 shall not
affect or be deemed to modify any representation or warranty contained herein or
the conditions to the obligations of the parties to consummate the transactions
contemplated by this Agreement. Seller shall maintain and make available the
information and records specified in this Section 6.1(a) in the ordinary course
of Seller’s business and document retention policies, as if the transactions
contemplated by this Agreement had not occurred.
          (b) At all times following the Closing, each party shall provide the
other party (at such other party’s expense) with such reasonable assistance,
including the provision of available relevant records or other information and
reasonable access to and cooperation of any employees, as may be reasonably
requested by either of them in connection with the preparation of any financial
statement or tax return, any audit or examination by any taxing authority, or
any judicial or administrative proceeding relating to liability for Taxes, or
other matters that may be related to or involving the Assets.
     6.2 Third Party Consents. Seller and Buyer shall use commercially
reasonable efforts to obtain, within the applicable time periods required, all
Required Consents (including without limitation all required Contract
assignments), waivers, permits, consents and approvals and to effect all
registrations, filings and notices with or to third parties or Governmental
Entities which are necessary to consummate the transactions contemplated by this
Agreement so as to preserve all rights of, and benefits to, the Buyer in the
Purchased Assets.
     6.3 Certain Notifications. At all times prior to the Closing, Seller and
Buyer shall promptly notify the other party in writing of the occurrence of any
event which will result, or has a reasonable prospect of resulting, in the
failure to satisfy any of the conditions specified in Section 8 or Section 9 of
this Agreement.
     6.4 Best Efforts. The Seller shall use its best efforts (i) to cause to be
fulfilled and satisfied all of the conditions to the Closing set forth in
Section 8 below, (ii) to cause to be performed all of the matters required of it
at the Closing and (iii) to cause the Contracts to be assigned to Buyer.
     6.5 Seller’s Conduct of the Business Prior to Closing. During the period
from the date of this Agreement to the Closing Date, Seller will conduct the
Business in its ordinary and usual course, consistent with past practice, and
will use all reasonable efforts to preserve intact all rights, privileges,
franchises and other authority of the Business, to retain the employees, and to
maintain favorable relationships with licensors, licensees, suppliers,
contractors, distributors, customers, and others having relationships with the
Business. Seller shall promptly notify Buyer of any event or occurrence or
emergency not in the ordinary course of business, and any material event
involving the Business or the Purchased Assets. Without limiting the generality
of the foregoing, and except as approved in writing by Buyer in advance, prior
to the Closing, Seller:

- 17 -



--------------------------------------------------------------------------------



 



          (a) will not create, incur or assume (i) any borrowings under capital
leases, or (ii) any obligation which would in any material way affect the
Business, the Purchased Assets or Buyer’s ability to conduct the Business in
substantially the same manner and condition as conducted by Seller on the date
of this Agreement;
          (b) will not change in any manner the compensation of, or agree to
provide additional benefits to, or enter into any employment agreement with, any
employee;
          (c) will maintain insurance coverage in amounts adequate to cover the
reasonably anticipated risks of the business conducted with the Purchased
Assets;
          (d) will not acquire or agree to acquire by merging or consolidating
with, or by purchasing any assets or equity securities of, or by any other
manner, any business or any corporation, partnership, association or other
business organization or division thereof, or otherwise acquire or agree to
acquire any assets which are material, individually or in the aggregate, to the
Business.
          (e) will not sell, dispose of or encumber any of the Purchased Assets
or license any Purchased Assets to any Person;
          (f) will not enter into any agreements or commitments relating to the
Business, except on commercially reasonable terms in the ordinary course of
business of the Business;
          (g) will comply in all material respects with all laws and regulations
applicable to the Business;
          (h) will not enter into any agreement with any third party for the
distribution of any of the Purchased Assets;
          (i) will use reasonable efforts to assist Buyer in employing after the
Closing Date those employees to whom offers of employment are made by Buyer, and
will not (and will cause its Affiliates not to) solicit such employees to remain
in the employ of Seller or any of its Affiliates after the Closing Date;
          (j) will not change or announce any change to the products or services
sold by the Business except with Buyer’s written consent or at Buyer’s request;
          (k) will not expand the use of the Purchased Assets within the
organization of Seller;
          (l) will not violate, amend or otherwise change in any way the terms
of any contracts relating to the Purchased Assets; and
          (m) will not commence a lawsuit related to or involving the Purchased
Assets other than (i) for the routine collection of bills; (ii) for injunctive
relief on the grounds that Seller has suffered immediate and irreparable harm
not compensable in money damages, provided that Seller has obtained the prior
written consent of Buyer, such consent not to be unreasonably withheld; or (iii)
for a breach of this Agreement.

- 18 -



--------------------------------------------------------------------------------



 



     6.6 No Other Bids. Until the earlier to occur of (a) the Closing or (b) the
termination of this Agreement pursuant to its terms, Seller shall not, and
Seller shall not authorize any of its officers, directors, employees or other
representatives to, directly or indirectly, (i) initiate, solicit or encourage
(including by way of furnishing information regarding the Business or the
Purchased Assets) any Acquisition Proposal, or make any statements to third
parties which may reasonably be expected to lead to any Acquisition Proposal, or
(ii) negotiate, engage in any substantive discussions, or enter into any
agreement, with any Person concerning any Acquisition Proposal.
     6.7 Post-Closing Access to Information. If, after the Closing Date, in
order properly to operate the Business or prepare documents or reports required
to be filed with governmental authorities or Buyer’s financial statements, it is
necessary that Buyer obtain additional information within Seller’s possession
relating to the Purchased Assets or the Business, Seller will furnish or cause
its representatives to furnish such information to Buyer. Such information shall
include, without limitation, all agreements between Seller and any Person
relating to the Business. Seller shall maintain and make available the
information and records specified in this Section 6.7 for a period of ten
(10) years after the Closing Date.
     6.8 Post-Closing Cooperation. Seller agrees that, if reasonably requested
by Buyer, it will cooperate with Buyer, at Buyer’s expense, in enforcing the
terms of any agreements between Seller and any third party involving the
Business, including without limitation terms relating to confidentiality and the
protection of intellectual property rights. In the event that Buyer is unable to
enforce its intellectual property rights against a third party as a result of a
rule or law barring enforcement of such rights by a transferee of such rights,
Seller agrees to reasonably cooperate with Buyer by assigning to Buyer such
rights as may be required by Buyer to enforce its intellectual property rights
in its own name. If such assignment still does not permit Buyer to enforce its
intellectual property rights against the third party, Seller agrees to initiate
proceedings against such third party in Seller’s name, provided that Buyer shall
be entitled to participate in such proceedings and provided further that Buyer
shall be responsible for the expenses of such proceedings.
     6.9 Public Announcements. Until otherwise mutually agreed, Buyer and Seller
shall advise and confer with each other prior to the issuance of any reports,
statements or releases concerning this Agreement (including the exhibits and
schedules hereto) and the transactions contemplated herein. Neither Buyer nor
Seller will make any public disclosure with respect to the transactions
contemplated herby or with respect to the Closing unless both parties mutually
agree on the text and timing of such public disclosure. Notwithstanding the
foregoing, nothing contained herein shall prevent either party at any time from
furnishing any information to any Governmental Entity as may be required by law,
provided however, that the parties shall consult with each other and use all
reasonable efforts to agree on the content and manner of any disclosure that may
be permitted or required in the future.
     6.10 Post-Closing Actions. Subsequent to the Closing Date, Seller shall,
from time to time, execute and deliver, upon the request of Buyer, all such
other and further materials and documents and instruments of conveyance,
transfer or assignment as may reasonably be requested by Buyer to effect, record
or verify the transfer to, and vesting in Buyer, of Seller’s

- 19 -



--------------------------------------------------------------------------------



 



right, title and interest in and to the Purchased Assets, free and clear of all
Liens, in accordance with the terms of this Agreement. Buyer shall deliver a
check payable to Seller in the amount of the Purchase Price within seven
(7) business days of the Closing Date.
     6.11 Non-Competition Agreement.
          (a) In consideration of the Buyer entering into this Agreement to
acquire substantially all of the tangible assets of the Business, Seller
undertakes that for thirty (30) months after the Closing Date neither it nor any
Affiliate of it will:
               (i) participate, assist or otherwise be directly or indirectly
involved or concerned, financially or otherwise, as a member, shareholder,
unitholder, director, consultant, adviser, contractor, principal, agent,
manager, beneficiary, partner, associate, trustee, financier or otherwise in any
business or activity which is the same as or substantially similar to the
Business or any material part of it (a “Restricted Business”);
               (ii) solicit, canvass, induce or encourage directly or indirectly
any employee of Buyer to leave the employment of Buyer, nor shall it hire any
employee who left the employment of Buyer during such thirty (30) month period
without Buyer’s prior written consent, not to be unreasonably withheld in the
case of an employee for whom Buyer no longer can provide a viable position; or
               (iii) solicit, canvass, approach or accept any offer from any
person or entity who was at any time during the twenty-four (24) months
immediately preceding the Closing Date a customer or supplier of the Business
with a view to establishing a relationship with or obtaining the patronage of
that person or entity in a Restricted Business.
Notwithstanding the foregoing, it is understood that Buyer and Seller and their
respective Affiliates may from time to time sell to or purchase from, or solicit
sales or purchases to or from, the same suppliers and/or customers. Such sales,
purchases and solicitations are not precluded under this Agreement except to the
extent any such sales, purchases or solicitations by Seller or its Affiliates
are made with respect to Products or services in the Restricted Business or are
intended to benefit or support the participation of Seller or its Affiliates in
the Restricted Business.
          (b) If any of the separate and independent covenants and restraints
referred to in clause (a) of this Section 6.11 are or become invalid or
unenforceable for any reason then that invalidity or unenforceability will not
affect the validity or enforceability of any other separate and independent
covenants and restraints.
          (c) If any prohibition or restriction contained in clause (a) of this
Section 6.11 is judged to go beyond what is reasonable in the circumstances, but
would be judged reasonable if that activity was deleted or that period or area
was reduced, then the prohibitions or restrictions apply with that activity
deleted or period or area reduced by the minimum amount necessary.
          (d) Seller acknowledges that:

- 20 -



--------------------------------------------------------------------------------



 



               (i) the prohibitions and restrictions contained in clause (a) of
this Section 6.11 are reasonable and necessary; and
               (ii) Seller has received valuable consideration for agreeing to
the covenants in clause (a) of this Section 6.11.
          (e) Seller and Buyer acknowledge and agree that it will be difficult
to compute the amount of damage or loss to Buyer if Seller violated any of their
agreements under this Section 6.11, that Buyer will be without an adequate legal
remedy if Seller violated the provisions of this Section 6.11, and that any such
violation may cause substantial irreparable injury and damage to Buyer not fully
compensable by monetary damages. Therefore, Seller and Buyer agree that in the
event of any violation by Seller of this Section 6.11, Buyer shall be entitled
(i) to recover from Seller monetary damages, (ii) to obtain specific
performance, injunctive or other equitable relief, of either a preliminary or
permanent type, and (iii) to seek any other available rights or remedies at law
or in equity which may be exercised concurrently with the rights granted
hereunder.
     6.12 Permits. Seller will assist Buyer in obtaining any licenses, permits
or authorizations required for carrying on the Business but which are not
transferable.
     6.13 Taxes. Buyer shall be responsible for paying, shall promptly discharge
when due, and shall reimburse, indemnify and hold harmless Seller from, any
sales or use, import or export, value added or similar tax or duty, transfer,
excise, stamp, or other similar Taxes arising from, imposed on or attributable
to the transfer of the Purchased Assets pursuant to this Agreement or otherwise
as a direct result of the transactions contemplated by this Agreement.
     6.14 Confidential Information. Each party shall treat as confidential all
Confidential Information of the other party, shall not use such Confidential
Information except as set forth herein, and shall not disclose such Confidential
Information to any third party without the prior written consent of the
Disclosing Party. Without limiting the foregoing, each of the parties shall use
at least the same degree of care which it uses to prevent the disclosure of its
own Confidential Information of like importance to prevent the disclosure of
Confidential Information disclosed to it by the other party under this
Agreement. Each party hereby acknowledges as to the other’s Confidential
Information that such Confidential Information is commercially and competitively
valuable, that, by this Agreement, each party is taking reasonable steps to
protect its legitimate interest in its Confidential Information and that the
restrictions contained in this Agreement are reasonably necessary in order to
protect each party’s legitimate interest in its Confidential Information. For
the avoidance of doubt, the parties hereby acknowledge and agree that all
information relating to the Assets being transferred to Buyer by Seller
hereunder and

- 21 -



--------------------------------------------------------------------------------



 



personnel information (including without limitation social security numbers or
other employment and tax identification numbers, salary and performance
information) relating to the Transferred Employees (collectively, “Transaction
Related Information”) shall hereafter be considered Confidential Information of
Buyer to the maximum extent such information has not been previously disclosed
by Seller to third parties who are not bound by an obligation of confidentiality
with respect thereto. The parties further agree that the exceptions to
Confidential Information set forth in subparts (ii), (iii) and (iv) of the last
sentence of Section 1.1(h) shall not be applicable to Seller’s confidentiality
obligations with respect to any Transaction Related Information.
7. Employee Matters
     7.1 Transferred Employees.
          (a) Offers of Employment. Subject to and in accordance with the
provisions of this Section 7, Buyer or one of its Affiliate has made offers of
employment to employees of Seller who were employed by Seller in the Business as
of December 22, 2006 (the “Employees”). Seller acknowledges that it cooperated
with Buyer to identify those employees of Seller who are [*****] for the [*****]
(the “[*****]”). Other Employees engaged in the Business who are not designated
as [*****] may hereinafter be referred to as “[*****]”. Seller hereby
acknowledges and agrees that prior to the Closing, it authorized Buyer to
contact any or all of the Employees for the purpose of making offers of
employment to each of them with Buyer (or any Affiliate or co-employer
designated by Buyer) and receiving written acceptances of such employment (in
each case contingent on consummation of the transactions contemplated by this
Agreement). Contingent upon the Closing having occurred, Buyer (or applicable
Affiliates or co-employers designated by Buyer) shall be deemed to have hired
effective as of January 1, 2007 (the “Employment Date”) those Employees to whom
it made an offer of employment in accordance with this Section 7.1 and who
accepted such offer in the manner and within the time frame reasonably
established by Buyer. Each such Employee who actually transferred to employment
with Buyer (or any Affiliate or co-employer designated by Buyer) on the
Employment Date and who shall continue to be employed by Seller on the Closing
Date is hereafter referred to as a “Transferred Employee.” Transferred Employees
shall not include any person on a disability leave of more than twenty-six
(26) weeks. Notwithstanding anything herein, Buyer shall not be obligated to
hire any Employee unless an offer of employment has been made to, and accepted
by, such Employee; in addition, Buyer shall have no obligation to hire any
Employees of Seller after the Employment Date.
          (b) Transition. Contingent upon the Closing having occurred, the
employment by Seller of the Transferred Employees shall be deemed to have ended
at the close of business on December 31, 2006 and the employment of the
Transferred Employees by Buyer shall be deemed to have commenced at 12:01 a.m.
on the Employment Date. The terms of employment with Buyer (or Buyer’s
designated co-employer or Affiliate) shall be as mutually agreed to between each
Transferred Employee and Buyer (or Buyer’s designated co-employer or Affiliate,
as the case may be), subject to the provisions of this Section 7.1. Buyer shall
have no obligation with respect to payments of salary, compensation, wages,
health or similar benefits, commissions, bonuses (deferred or otherwise),
severance, stock or stock options or any other

 



--------------------------------------------------------------------------------



 



sums due to any Transferred Employee that accrued before the Employment Date.
Seller will be fully responsible for all amounts payable to any Employee,
including (without limitation) all termination payments, redundancy
compensation, severance pay, accrued vacation pay and other amounts payable in
respect of the termination of employment of any Employee in connection with the
sale of the Purchased Assets to Buyer. In addition, Seller will be fully
responsible for all amounts owing to Transferred Employees prior to the
Employment Date. Notwithstanding the foregoing, Buyer will assume all of the
rights, obligations and liabilities related to the Labor Condition Application
(LCA) and immigration petitions of those Transferred Employees who are foreign
national employees, and Buyer (or its designated Affiliate or co-employer) will
be a “successor in interest” employer as the USCIS defines that term.
          (c) Retention of Employees Prior to Closing. Seller agrees that it
used its best efforts to retain the Employees as employees of the Business until
the Employment Date, and it assisted Buyer in securing the employment as of the
Employment Date of those Employees to whom Buyer (or the co-employer or
Affiliate designated by Buyer) made offers of employment under subsection
(a) above. Seller acknowledges and agrees that it did not transfer any Employee
to employment with Seller outside of the Business prior to the Employment Date
or without the consent of Buyer. Prior to the Employment Date, Buyer had the
right to request Seller to hire additional employees for the Business, in which
case Seller agreed to use commercially reasonable efforts to identify and hire
such employees.
     7.2 Compensation and Benefits of Transferred Employees. Contingent upon the
Closing having occurred, coverage for Transferred Employees under Buyer’s
compensation and benefit plans and other programs shall be deemed to have
commenced as of 12:01 a.m. on the Employment Date. Buyer is and shall continue
be free to establish its own employee benefit plans; Buyer has and shall
continue to have no obligation to offer benefit plans of the same type or with
terms similar to or better than the terms of Seller’s current employee benefit
plans, and Buyer shall not assume, nor have any obligation to replace or convert
any Seller stock options previously granted by Seller to any Transferred
Employees. Buyer may, at its option however, give each Transferred Employee
credit for such Transferred Employee’s years of most recent continuous service
with Seller for purposes of determining participation and benefit levels under
all of Buyer’s vacation policies and benefit plans and programs.
     7.3 Other Employees of the Business. With respect to each Employee of the
Business as of the Closing Date to whom Buyer has not made an offer of
employment (each a “Non-Transferred Employee”), Seller agrees that all such
Non-Transferred Employees shall continue to be employees of Seller other than in
connection with the Business. Seller further acknowledges that the
Non-Transferred Employees shall not be employees of Buyer after the Closing (or
after the Employment Date).
     7.4 No Right to Continued Employment or Benefits. No provision in this
Agreement shall create any third party beneficiary or other right in any Person
(including any beneficiary or dependent thereof) for any reason, including,
without limitation, in respect of continued, resumed or new employment with
Seller or Buyer (or any Affiliate or designated co-employer of Seller or Buyer)
or in respect of any benefits that may be provided, directly or indirectly,
under any plan or arrangement maintained by Seller, Buyer or any Affiliate or

 



--------------------------------------------------------------------------------



 



designated co-employer of Seller or Buyer. Except as otherwise expressly
provided in this Agreement, Buyer is and has been under no obligation to hire
any employee of Seller, provide any employee with any particular benefits, or
make any payments or provide any benefits to those employees of Seller whom
Buyer has chosen not to employ.
     7.5 No Solicitation or Hire by Seller. After the Employment Date, Seller
agrees not to solicit any Transferred Employee for employment without Buyer’s
prior written consent. For purposes of this Section 7.5, the term “solicit”
shall not include the following activities by Seller: (i) advertising for
employment in any bulletin board (including electronic bulletin boards),
newspaper, trade journal or other publication available for general distribution
to the public without specific reference to any particular employees; and
(ii) participation in any hiring fair or similar event open to the public not
targeted at Buyer’s employees.
8. Conditions to Buyer’s Obligations
     The obligations of Buyer under this Agreement are subject to the
fulfillment, prior to or on the Closing Date, of each of the following
conditions, all or any of which may be waived by Buyer in writing, except as
otherwise provided by law:
     8.1 Representations and Warranties True; Performance; Certificate.
          (a) The representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date with the same effect as though such representations and warranties had been
made or given again at and as of the Closing Date;
          (b) Seller shall have performed and complied with all of its
agreements, covenants and conditions required by this Agreement to be performed
or complied with by them prior to or on the Closing Date;
          (c) The conditions set forth in this Section 8 have been fulfilled or
satisfied, unless otherwise waived in writing by Buyer; and
          (d) Buyer shall have received a certificate, dated as of the Closing
Date, signed and verified by an officer of Seller on behalf of Seller certifying
to the matters set forth in Sections 8.1(a) and 8.1(b) above.
     8.2 Consents. All Governmental Authorizations, Required Consents and
consents required to transfer and assign any of the Purchased Asset to Buyer on
the terms and conditions provided to Seller, without change as a result of the
transfer to Buyer, shall have been obtained.
     8.3 No Proceedings or Litigation.
          (a) No preliminary or permanent injunction or other order shall have
been issued by any Governmental Entity, nor shall any statute, rule, regulation
or executive order be promulgated or enacted by any Governmental Entity which
prevents the consummation of the transactions contemplated by this Agreement.

- 24 -



--------------------------------------------------------------------------------



 



          (b) No suit, action, claim, proceeding or investigation before any
Governmental Entity shall have been commenced and be pending against any of the
parties, or any of their respective Affiliates, associates, officers or
directors, seeking to prevent transactions contemplated by this Agreement,
including, without limitation, the sale of the Purchased Assets or asserting
that the sale of the Purchased Assets would be illegal or create liability for
damages or which may have a Material Adverse Effect on the Business or the
Purchased Assets.
     8.4 Documents. This Agreement, the exhibits and schedules attached hereto,
and any other instruments of conveyance and transfer and all other documents to
be delivered by Seller at the Closing and all actions of Seller required by this
Agreement and the exhibit agreements, or incidental thereto, and all related
matters, shall be in form and substance reasonably satisfactory to Buyer and
Buyer’s counsel and shall be in full force and effect.
     8.5 Governmental Filings. The parties shall have made any required filing
with Governmental Entities in connection with this Agreement and the exhibit
agreements, and any approvals related thereto shall have been obtained or any
applicable waiting periods shall have expired. If a proceeding or review process
by a Governmental Entity is pending in which a decision is expected, Buyer shall
not be required to consummate the transactions contemplated by this Agreement
until such decision is reached or rendered, notwithstanding Buyer’s legal
ability to consummate the transactions contemplated by this Agreement prior to
such decision being reached or rendered.
     8.6 No Material Adverse Change. There shall have been no change that could
have a Material Adverse Effect on the Purchased Assets or the Business on the
Closing Date as compared with the date of this Agreement.
     8.7 Execution and Delivery of Asset Purchase Agreement, Escrow Agreements
between Seller and SiS-Cayman and Employee Retention Bonus Plan. Concurrently
with the execution and delivery of this Agreement, Seller and SiS-Cayman shall
have executed and delivered the SiS-Cayman Agreement. In addition, the parties
hereto acknowledge and agree that SiS-Cayman, Buyer and Chinatrust Commercial
Bank (Taiwan) (“Escrow Agent”) shall use diligent efforts to finalize, execute
and deliver on or before February 28, 2007 that certain Escrow Agreement between
them (the “SiS-Cayman Escrow Agreement”), pursuant to which SiS-Cayman shall
withhold from the purchase price under the SiS-Cayman Agreement two million
dollars ($2,000,000.00) and deposit such amount into a designated escrow account
(the “Escrow Fund”) from which any claims by SiS-Cayman, Buyer or any of their
respective Affiliates against Seller for any Damages (as defined herein below in
Section 10.2) shall be paid. In addition, the parties hereto acknowledge and
agree that SiS-Cayman, Buyer and Escrow Agent shall use diligent efforts to
finalize, execute and deliver that certain Escrow Bonus Agreement between them
(the “Escrow Bonus Agreement”), pursuant to which Seller shall set aside [*****]
dollars ($[*****]) out of the purchase price to be received by Seller under the
SiS-Cayman Agreement and deposit such amount into a designated bonus escrow
account (the “Bonus Escrow Fund”) from which bonuses shall be paid to those
Transferred Employees who remain in the employment of Buyer or an Affiliate of
Buyer or a designated co-employer of either as of the first and second
anniversaries of the Employment Date. In addition, SiS-Cayman

 



--------------------------------------------------------------------------------



 



and Seller shall have delivered the Employee Retention Bonus Plan attached as an
exhibit to the SiS-Cayman Agreement.
     8.8. Acceptance of Offers of Employment from Transferred Employees. Buyer
shall have received acceptances of offers of employment from at least [*****] of
the [*****] and at least [*****] of the [*****] prior to December 22, 2006.
     8.9 Legal Opinion. Buyer shall have received a legal opinion from Orrick,
Herrington & Sutcliffe, LLP, legal counsel to Seller, dated the Closing Date, in
a form satisfactory to Buyer.
     8.10 Transition Services Agreement. SiS-Cayman and certain other Affiliates
of Buyer shall each have entered into a Transition Services Agreement with
Seller in the form attached hereto as Exhibit B, pursuant to which Seller shall
provide certain “Transition Services” (as defined in the Transition Service
Agreement) to the indicated Affiliate of Buyer for a period of up to twelve
(12) months following the Closing at a price equal to Seller’s direct cost to
provide such Transition Services plus 5% or such other monthly amounts set forth
therein.
9. Conditions to Seller’s Obligations
     The obligations of Seller under this Agreement are subject to the
fulfillment, prior to or on the Closing Date, of each of the following
conditions, all or any of which may be waived in writing by Seller, except as
otherwise provided by law:
     9.1 Representations and Warranties True; Performance.
          (a) The representations and warranties of Buyer contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date with the same effect as though such representations and warranties had been
made or given again at and as of the Closing Date;
          (b) Buyer shall have performed and complied with all of its
agreements, covenants and conditions required by this Agreement to be performed
or complied with by them prior to or on the Closing Date;
          (c) Seller shall have received a certificate, dated as of the Closing
Date, signed and verified by an officer of Buyer on behalf of Buyer certifying
to the matters set forth in Sections 9.1(a) and 9.1(b) above.
     9.2 No Proceeding or Litigation.
          (a) No preliminary or permanent injunction or other order shall have
been issued by any Governmental Entity, nor shall any statute, rule, regulation
or executive order be promulgated or enacted by any Governmental Entity which
prevents the consummation of the transactions contemplated by this Agreement.
 
**** Confidential Treatment Requested.

 



--------------------------------------------------------------------------------



 



          (b) No suit, action, claim, proceeding or investigation before any
Governmental Entity shall have been commenced and be pending against any of the
parties, or any of their respective Affiliates, associates, officers or
directors, seeking to prevent the sale of the Purchased Assets or asserting that
the sale of the Assets would be illegal or create liability for damages.
     9.3 Documents. This Agreement, any other instruments of conveyance and
transfer and all other documents to be delivered by Buyer to Seller at the
Closing and all actions of Buyer required by this Agreement or incidental
thereto, and all related matters, shall be in form and substance reasonably
satisfactory to Seller and Seller’s counsel.
     9.4 Governmental Filings. The parties shall have made any filing required
with Governmental Entities, and any approvals shall have been obtained or any
applicable waiting periods shall have expired. If a proceeding or review process
by a Governmental Entity is pending in which a decision is expected, Seller
shall not be required to consummate the transactions contemplated by this
Agreement until such decision is reached or rendered, notwithstanding Seller’s
legal ability to consummate the transactions contemplated by this Agreement
prior to such decision being reached or rendered.
10. Escrow and Indemnification
     10.1 Survival of Representations and Warranties. All covenants to be
performed prior to the Closing Date, and all representations and warranties in
this Agreement, in the SiS Cayman Agreement or in any instrument delivered
pursuant hereto or thereto shall survive the consummation of the transactions
contemplated hereby and continue until the end of eighteen (18) months after the
Closing Date (the “Escrow Termination Date”); provided that if any claims for
indemnification have been asserted with respect to any such representations,
warranties and covenants prior to the Escrow Termination Date, the
representations, warranties and covenants on which any such claims are based
shall continue in effect until final resolution of any claims, and provided,
further, that representations, warranties and covenants relating to Taxes shall
survive until 30 days after expiration of all applicable statutes of limitations
relating to such Taxes. All covenants to be performed after the Closing Date
shall continue indefinitely.
     10.2 Indemnification. Subject to the limitations set forth in this
Section 10, from and after the Effective Time, Seller shall protect, defend,
indemnify and hold harmless Buyer and Buyer’s Affiliates, officers, directors,
employees, representatives and agents (each of the foregoing Persons is
hereinafter referred to individually as an “Indemnified Person” and collectively
as “Indemnified Persons”) from and against any and all losses, costs, damages,
liabilities, fees (including without limitation attorneys’ fees) and expenses
(collectively, the “Damages”), that any of the Indemnified Persons incurs by
reason of or in connection with any claim, demand, action or cause of action
alleging misrepresentation, breach of, or default in connection with, any of the
representations, warranties, covenants or agreements of the Seller contained in
this Agreement or in the SiS-Cayman Agreement, including any exhibits or
schedules attached hereto or thereto, known to Buyer prior to the Escrow
Termination Date. Damages in each case shall be net of the amount of any
insurance proceeds and indemnity and contribution actually recovered by Buyer.
The Buyer and Seller agree to treat any

 



--------------------------------------------------------------------------------



 



indemnification payment made pursuant to this Agreement or the SiS-Cayman
Agreement as an adjustment to the Purchase Price for federal, state and local
income tax purposes.
     10.3 Damages Threshold. Buyer shall have the right to make claims for any
Damages experienced hereunder against the Escrow Fund established by SiS-Cayman
and Seller pursuant to the terms of the this Agreement, the SiS-Cayman Agreement
and the SiS-Cayman Escrow Agreement. Notwithstanding the foregoing, Buyer may
not receive any amount of consideration (“Escrow Consideration”) from the Escrow
Fund unless and until a certificate or certificates signed by an officer of
Buyer (each, an “Officer’s Certificate”) identifying Damages in the aggregate
amount in excess of $[*****] (the “Escrow Threshold”) for claims under this
Agreement together with claims submitted by an officer of SiS-Cayman under the
SiS-Cayman Agreement have been delivered to the Escrow Agent and such amount is
determined pursuant to this Section 10 to be payable, in which case upon the
Escrow Termination Date Buyer shall be entitled to receive Escrow Consideration
equal in value to the full amount of such Damages without deduction. In
determining the amount of any Damages attributable to a breach, any materiality
standard contained in a representation, warranty or covenant of Buyer shall be
disregarded.
     10.4 Escrow Period. The Escrow Consideration shall be retained by the
Escrow Agent until the Escrow Termination Date. Subject to the last sentence of
this Section 10.4, upon the Escrow Termination Date, the Escrow Agent shall
deliver to Buyer such amount of the Escrow Consideration as shall have been
determined by the parties to be payable to Buyer pursuant to Officer’s
Certificates delivered to Seller and Escrow Agent during the Escrow period in
accordance with Section 10.3 herein above, and the Escrow Agent shall deliver to
Seller the remaining Escrow Consideration; provided, however, that the amount of
Escrow Consideration, which in the reasonable judgment of Buyer, subject to the
objection of the Escrow Agent and the subsequent arbitration of the claim in the
manner provided in the Escrow Agreement, is necessary to satisfy any unsatisfied
claims specified in any Officer’s Certificate delivered to the Escrow Agent
prior to the Escrow Termination Date with respect to facts and circumstances
existing on or prior to the Escrow Termination Date, shall remain in the
possession of the Escrow Agent until such claims have been resolved. As soon as
all such claims have been resolved, any remaining Escrow Consideration not
required to satisfy such claims shall be distributed to Seller. Notwithstanding
the foregoing, any fees owed to the Escrow Agent and any taxes that may be
payable (including taxes of the owner of the Escrow Consideration) due to
accrued interest on funds held by the Escrow Agent shall be paid from the Escrow
Fund prior to the final distribution of remaining Escrow Consideration to Seller
and all remaining accrued interest on the Escrow Consideration shall be paid to
Buyer.
     10.5 Method of Asserting Claims. All claims for indemnification by the
Buyer or any other Indemnified Person pursuant to this Section 10 shall be made
in accordance with the provisions of the SiS-Cayman Escrow Agreement.
     10.6 Damages Limitation. Subject to Section 11.3 below and the following
sentence, the maximum liability of Seller to the Indemnified Persons taken
together for all Damages arising with respect to this Agreement and/or the
SiS-Cayman Agreement shall be limited to $2,000,000.00. Notwithstanding the
foregoing the limitations of this Section 10.6 shall not apply
 
**** Confidential Treatment Requested.

 



--------------------------------------------------------------------------------



 



to indemnification for breaches of the representations and warranties contained
in Sections 4.2, 4.9(b), and 4.22, any breach of any covenant made by Seller
hereunder or any Excluded Liability.
11. Termination.
     11.1 Termination of Agreement. This Agreement may be terminated at any time
prior to the Closing:
          (a) By mutual written consent of Buyer and Seller;
          (b) By either party, if the other party goes into liquidation, has an
application or order made for its winding up or dissolution, has a resolution
passed or steps taken to pass a resolution for its winding up or dissolution,
becomes unable to pay its debts as and when they fall due, or has a receiver,
receiver and manager, administrator, liquidator, provisional liquidator,
official manager or administrator appointed to it or any of its assets; or
          (c) By Buyer or Seller if any Governmental Entity shall have issued an
order, decree or ruling or taken any other action restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement; or
          (d) By Buyer if the Closing does not occur by February 28, 2006.
     11.2 Procedure and Effect of Termination. In the event of termination of
this Agreement by any or all of the parties pursuant to Section 11.1, written
notice shall be given to each other party specifying the provision of
Section 11.1, pursuant to which such termination is made and shall become void
and there shall be no liability on the part of Buyer or Seller (or their
respective officers, directors, partners or Affiliates), except as a result of
any breach of this Agreement by such party or to the extent such a party is
entitled to indemnification under Section 10 of this Agreement.
     11.3 Break-Up Provision. In the event Seller or any Affiliate of Seller
breaches Section 6.6 hereof and such breach prevents the parties from
consummating the transactions contemplated hereunder, then Seller shall return
the refundable deposit of $1,500,000.00 (the “Deposit”) paid to Seller by
Silicon Integrated Systems Corporation of Hsin-Chu, Taiwan, the sole shareholder
of Buyer (“Parent”), to Parent within five (5) Working Days of the earlier of
the Termination Date or the date on which Seller notifies Buyer that it does not
intend to consummate the Closing. If Seller fails to effect the Closing
hereunder and has also received an Acquisition Proposal, then Seller shall pay
Buyer an additional amount equal to $1,500,000.00 within five (5) Working Days
of the earlier of the closing of the transaction contemplated by such
Acquisition Proposal, or the date on which Seller notifies Buyer that it does
not intend to consummate the Closing.
     11.4 Buyer Liability. All covenants to be performed by Buyer prior to the
Closing Date, and all representations and warranties of Buyer in this Agreement
or in any instrument delivered pursuant to this Agreement shall terminate as of
the Closing Date and shall not survive thereafter, provided however that the
representation and warranty of Buyer contained in Section

 



--------------------------------------------------------------------------------



 



5.2 shall survive indefinitely. After the parties have executed this Agreement
but prior to the Closing, if Buyer breaches any Buyer representation or warranty
or covenant, or if Buyer terminates the Agreement for any reason and fails to
effect the Closing, Buyer’s maximum liability to Seller and Seller’s Affiliates,
and their respective officers, directors, employees, representatives, agents and
shareholders, under both this Agreement and the SiS-Cayman Agreement shall not
exceed the amount of the good faith fully refundable deposit of $1,500,000.00
previously paid to Seller by Silicon Integrated Systems Corporation of Hsin-Chu,
Taiwan, ROC, the sole shareholder of Buyer (“Parent”), after execution by Seller
and Parent of that certain Letter of Intent dated December 7, 2006 regarding the
transactions contemplated hereunder and pursuant to the SiS-Cayman Agreement.
Notwithstanding the foregoing the limitations of this Section 11.4 shall not
apply to Buyer’s liability for breach of the representation and warranty
contained in Section 5.2, any breach of any covenant made by Buyer which is to
be performed after the Closing hereunder or any Assumed Liability.
     12. Dispute Resolution.
     12.1 Required Negotiation. Subject to the rights of the parties set forth
in Section 12(c) below, in case of any dispute between the parties relating to
this Agreement, transfer of the Assets, payment therefor, or other matters
governed by the terms of this Agreement, Seller and Buyer shall attempt in good
faith to resolve such dispute for a period of 15 days after notice thereof has
been delivered by the party seeking relief to the other party or parties
involved (the “Negotiation Period”). Each party shall designate an executive who
is knowledgeable about the facts giving rise to the dispute, and the executives
shall confer and seek to resolve the dispute in a manner that is acceptable to
both parties. If the executives should so agree during the Negotiation Period, a
memorandum setting forth such agreement shall be prepared and signed by the
parties and the matter shall be handled accordingly.
     12.2 Arbitration. If no such agreement has been reached by the end of the
Negotiation Period, any party may demand arbitration of the matter unless the
amount of any claimed damages from the dispute is at issue in pending litigation
with a third party, in which event arbitration shall not be commenced until such
amount is ascertained by settlement or a non-appealable decision of a court of
competent jurisdiction or all the parties agree to arbitration; and in either
such event the matter shall be settled by arbitration conducted by a single
arbitrator, selected by mutual agreement of the parties or otherwise in
accordance with the then prevailing rules of the American Arbitration
Association as adopted by the State of California. The arbitration shall be
conducted in Santa Clara County, California. The written decision of the
arbitrator shall be binding and conclusive upon the parties, and the parties
shall be entitled to act in accordance with such decision. The arbitrator shall
award reimbursement to the prevailing party in the arbitration of its reasonable
expenses of the arbitration (including costs and reasonable attorneys’ fees).
The award of the arbitrator shall be the sole and exclusive monetary remedy of
the parties and shall be enforceable in any court of competent jurisdiction.
     12.3 Enforcement of Equitable Rights. Notwithstanding the foregoing, the
parties agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek injunctive relief or

 



--------------------------------------------------------------------------------



 



other equitable remedies from any court of competent jurisdiction to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement, this being in addition to any other remedy to which they are
entitled at law or in equity subject to the terms hereof.
13. Miscellaneous.
     13.1 Amendments and Waivers. Any term of this Agreement may be amended or
waived with the written consent of the parties or their respective successors
and assigns. Any amendment or waiver effected in accordance with this
Section 12.1 shall be binding upon the parties and their respective successors
and assigns.
     13.2 Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
     13.3 Governing Law; Jurisdiction. This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of California, without giving effect to principles of conflicts of
law. Each of the parties to this Agreement consents to the exclusive
jurisdiction and venue of the courts of the state and federal courts of Santa
Clara County, California.
     13.4 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
     13.5 Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
     13.6 Notices. Any notice required or permitted by this Agreement shall be
in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
forty-eight (48) hours after being deposited in the regular mail as certified or
registered mail (airmail if sent internationally) with postage prepaid, if such
notice is addressed to the party to be notified at such party’s address or
facsimile number as set forth below, or as subsequently modified by written
notice.
     13.7 Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such

 



--------------------------------------------------------------------------------



 



provision were so excluded and (iii) the balance of the Agreement shall be
enforceable in accordance with its terms.
     13.8 Entire Agreement. This Agreement and the documents referred to herein
are the product of both of the parties hereto, and constitute the entire
agreement between such parties pertaining to the subject matter hereof and
thereof, and merge all prior negotiations and drafts of the parties with regard
to the transactions contemplated herein and therein. Any and all other written
or oral agreements existing between the parties hereto regarding such
transactions are expressly canceled.
     13.9 Advice of Legal Counsel. Each party acknowledges and represents that,
in executing this Agreement, it has had the opportunity to seek advice as to its
legal rights from legal counsel and that the person signing on its behalf has
read and understood all of the terms and provisions of this Agreement. This
Agreement shall not be construed against any party by reason of the drafting or
preparation thereof.
     13.10 No Assignment. This Agreement may not be assigned by Seller without
the express written consent of Buyer.
     13.11 Fees and Expenses. Each party shall bear its own fees and expenses
(including the fees and expenses of its financial, legal, accounting and other
advisors) incurred in the negotiation, documentation and delivery of the
Agreement and the transactions contemplated hereby, whether or not the Closing
occurs.
[Signature pages follow]

 



--------------------------------------------------------------------------------



 



     This Agreement has been duly executed and delivered by the duly authorized
officers of Seller and Buyer as of the date first above written.

                  SILICON INTEGRATED SYSTEMS CORPORATION    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
  Address:        
 
     
 
   
 
     
 
   
 
  Facsimile:        
 
     
 
   
 
                ESS TECHNOLOGY, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
  Address:        
 
     
 
   
 
           
 
     
 
   
 
  Facsimile:        
 
     
 
   
 
                ESS TECHNOLOGY INTERNATIONAL, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
  Address:        
 
     
 
   
 
           
 
     
 
   
 
  Facsimile:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



List of Exhibits and Schedules

     
Exhibit A
  Bill of Sale
Exhibit B
  Form of Transition Services Agreement
 
   
Schedule 1.1(i)
  Governmental Authorizations
Schedule 2.1(a)
  Purchased Assets (including all Tangible Personal Property used in the
Business)
Schedule 2.1(b)
  Contracts
Schedule 2.1(d)
  Permits
Schedule 2.2
  Excluded Assets
Schedule 4.6
  Required Consents
Schedule 4.9(b)
  Restrictions on Purchased Assets
Schedule 4.12
  Seller Employees
 
    Seller Disclosure Schedule Seller Counsel Legal Opinion

 